Exhibit 10.3

EXECUTION VERSION

REFINANCING AMENDMENT

REFINANCING AMENDMENT, dated as of March 10, 2017 (this “Amendment”), by and
among the Lenders party hereto, MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. (f/k/a
M/A-COM Technology Solutions Holdings, Inc.), a Delaware corporation (the
“Borrower”), and GOLDMAN SACHS BANK USA (“GS”), as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement referred to
below.

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
May 8, 2014 (as amended by (i) that certain Incremental Amendment thereto, dated
as of February 13, 2015, (ii) that certain Incremental Term Loan Amendment
thereto, dated as of August 31, 2016, (iii) that certain Second Incremental
Amendment, dated as of the date hereof and (iv) that certain Amendment No. 4 to
Credit Agreement, dated as of the date hereof, the “Credit Agreement,” and, as
amended by this Amendment, the “Amended Credit Agreement”), among the Borrower,
each Lender from time to time party thereto and GS as the Administrative Agent,
the Collateral Agent, the Swing Line Lender and an L/C Issuer (capitalized terms
used but not defined herein having the meanings provided in the Credit
Agreement);

WHEREAS, pursuant to Section 2.15 of the Credit Agreement and subject to the
terms and conditions contained herein, the Borrower has requested that the
outstanding Initial Term Loans (as such definition is amended hereby) be
refinanced with a new term facility (the “Refinancing Term Facility”) by
obtaining Refinancing Term Commitments (as defined in Section 4(b) of this
Amendment) and having existing Initial Term Loans be continued as provided
herein;

WHEREAS, the loans under the Refinancing Term Facility (the “Refinancing Term
Loans”) will replace and refinance the currently outstanding Initial Term Loans;

WHEREAS, except as otherwise provided herein, the Refinancing Term Loans will
have the same terms as the Initial Term Loans currently outstanding under the
Credit Agreement;

WHEREAS, each existing Term Lender that executes and delivers a lender addendum
in the form attached hereto as Exhibit A (a “Lender Addendum (Cashless Roll)”)
and in connection therewith agrees to continue all of its outstanding Initial
Term Loans as Refinancing Term Loans (such continued Initial Term Loans,
collectively, the “Continued Term Loans”, and such Lenders, collectively, the
“Continuing Term Lenders”) will thereby (i) agree to the terms of this Amendment
and (ii) agree to continue all of its existing Initial Term Loans (such existing
Initial Term Loans, collectively, the “Existing Term Loans”, and the Lenders of
such Existing Term Loans, collectively, the “Existing Term Lenders”) outstanding
on the Refinancing Amendment Effective Date (as defined below) as Refinancing
Term Loans in a principal amount equal to the aggregate principal amount of such
Existing Term Loans so continued (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Refinancing Amendment Effective
Date);

WHEREAS, each Person (other than a Continuing Term Lender in its capacity as
such) that executes and delivers a lender addendum in the form attached hereto
as Exhibit B (a “Lender Addendum (Additional Term Lender)” and, collectively
with each Lender Addendum (Cashless Roll), the “Lender Addenda” and, each, a
“Lender Addendum”)) and agrees in connection therewith to make Refinancing Term
Loans (collectively, the “Additional Term Lenders”) will thereby (i) agree to
the terms of this Amendment and (ii) commit to make Refinancing Term Loans to
the Borrower on the Refinancing Amendment Effective Date (the “Additional Term
Loans”) in such amount (not in excess of any such commitment) as is determined
by the Administrative Agent and notified to such Additional Term Lender;



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Additional Term Loans will be used by the Borrower
to repay in full the outstanding principal amount of the Existing Term Loans
that are not continued as Refinancing Term Loans by Continuing Term Lenders;

WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “Refinancing Term Lenders”) are severally willing to continue
their Existing Term Loans as Refinancing Term Loans and/or to make Refinancing
Term Loans, as the case may be, subject to the terms and conditions set forth in
this Amendment;

WHEREAS, Section 2.15(f) of the Credit Agreement provides that Commitments in
respect of the Refinancing Term Loans shall become Commitments under the Credit
Agreement pursuant to an amendment to the Credit Agreement executed by the
Borrower, each Refinancing Term Lender and the Administrative Agent, and that
such amendment may effect such amendments to the Credit Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of
Section 2.15 of the Credit Agreement;

WHEREAS, the Borrower, the Refinancing Term Lenders and the Administrative Agent
are willing to agree to this Amendment on the terms set forth herein; and

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. Amendments to Article I of the Credit Agreement. Article I of the
Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Consolidated First Lien Debt” means, as of any date of determination,
Consolidated Total Debt of the Borrower and the Restricted Subsidiaries that is
secured by a first priority Lien on any asset or property of the Borrower or any
Guarantor.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

2



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Refinancing Amendment” means the Refinancing Amendment, dated as of the
Refinancing Amendment Effective Date.

“Refinancing Amendment Effective Date” means March 10, 2017.

“Refinancing Term Loans” has the meaning assigned to such term in the
Refinancing Amendment.

“Total First Lien Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Debt as of the last day of such Test Period
to (b) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for
such Test Period.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

(b) The proviso to clause (a) of the definition of “Adjusted Eurocurrency Rate”
is amended by deleting the text “that the Eurocurrency Rate with respect to
Initial Term Loans will be deemed not to be less than 0.75% per annum” and
substituting in lieu thereof the text “that the Eurocurrency Rate with respect
to Initial Term Loans will be deemed not to be less than 0.00% per annum”.

(c) The proviso to the definition of “Base Rate” is amended by deleting the text
“that the Base Rate with respect to Initial Term Loans will be deemed not to be
less than 1.75% per annum” and substituting in lieu thereof the text “that the
Base Rate with respect to Initial Term Loans will be deemed not to be less than
1.00% per annum”.

(d) Clause (a) of the definition of “Applicable Rate” is hereby amended and
restated in its entirety as follows:

“with respect to Initial Term Loans, (i) until delivery of financial statements
for the first full fiscal quarter commencing on or after the Refinancing
Amendment Effective Date pursuant to Section 6.01, (A) 2.00% in the case of Base
Rate Loans and (B) 3.00% in the case of Eurocurrency Rate Loans, and
(ii) thereafter, the following percentages per annum, based upon the Total First
Lien Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

3



--------------------------------------------------------------------------------

Pricing Level

  

Total First Lien
Leverage Ratio

  

Base Rate

  

Eurocurrency Rate

1

   ³ 2.00:1.00    2.00%    3.00%

2

   < 2.00:1.00    1.75%    2.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total First Lien Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that, upon written notice to the Borrower
from the Administrative Agent (at the direction of the Required Term Lenders) or
the Required Term Lenders, the highest pricing level shall apply as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply);”

(e) Clause (ii) of the third paragraph of clause (c) of the definition of
“Applicable Rate” is hereby amended and restated in its entirety as follows:

“(ii) the Applicable Rate shall be determined by reference to the corrected
Compliance Certificate (but in no event shall the Lenders owe any amounts to the
Borrower), and”

(f) The definition of “Defaulting Lender” is hereby amended and restated in its
entirety as follows:

““Defaulting Lender” means, subject to Section 2.19(f), any Lender that (a) has
failed to fund any portion of the Term Loans, Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans or any
reimbursement amount required pursuant to clause (ii) of the third sentence of
Section 2.02(b) required to be funded by it hereunder within two (2) Business
Days of the date required to be funded by it hereunder (or, in the case of Swing
Line Loans, required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder), (b) has otherwise failed to pay
over to the Administrative Agent, any L/C Issuer, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (c) has notified the Borrower, the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any other Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or generally under other agreements in which it commits to extend
credit, or has made a public statement to that effect, (d) has failed, within
three (3) Business Days after written request by the Administrative Agent, any
L/C Issuer or the Borrower, to confirm in writing to the Administrative Agent,
such L/C Issuer or the Borrower, in a manner reasonably satisfactory to the
Administrative Agent, such L/C Issuer or the Borrower, as applicable, that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(d) upon receipt of such written confirmation by the Administrative Agent, such
L/C Issuer and the Borrower) or (e) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or

 

4



--------------------------------------------------------------------------------

similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.”

(g) The proviso to clause (iii) of the first proviso to the definition of
“Incremental Equivalent Debt” is amended by deleting the text “made on the
Closing Date” and substituting in lieu thereof the text “made on the Refinancing
Amendment Effective Date”.

(h) The definition of “Initial Term Commitment” is hereby amended and restated
in its entirety as follows:

““Initial Term Commitment” means, as to each Term Lender, its obligation:
(i) prior to the Refinancing Amendment Effective Date, to make an Initial Term
Loan to the Borrower pursuant to Section 2.01(a) on the Closing Date in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name in Schedule 2.01 (as in effect on the Closing Date) under the caption
“Initial Term Commitment,” as such amount may be adjusted from time to time in
accordance with this Agreement or (ii) on or after the Refinancing Amendment
Effective Date, (a) to continue its Initial Term Loan made on the Closing Date
as a Refinancing Term Loan or (b) to make a Refinancing Term Loan in the amount
provided for in the Refinancing Amendment, in each case, in an aggregate amount
not to exceed the amount set forth opposite such Term Lender’s name in Schedule
2.01 (as in effect on the Refinancing Amendment Effective Date) under the
caption “Initial Term Commitment,” as such amount may be adjusted from time to
time in accordance with this Agreement (including Section 2.14). The aggregate
amount of the Initial Term Commitments on, and after giving effect to, the
Refinancing Amendment Effective Date is $589,974,489.99.”

(i) The definition of “Initial Term Loans” is hereby amended and restated in its
entirety as follows:

““Initial Term Loans” means (i) prior to the Refinancing Amendment Effective
Date, the Term Loans made by the Lenders on the Closing Date to the Borrower
pursuant to Section 2.01(a) or (ii) on and after the Refinancing Amendment
Effective Date, any Refinancing Term Loans.”

(j) The last sentence in the definition of “Lender” is hereby amended and
restated in its entirety as follows:

“As of the Refinancing Amendment Effective Date, Schedule 2.01 sets forth the
name of each Lender.”

(k) The definition of “Responsible Officer” is hereby amended by replacing the
phrase “any document delivered by a Loan Party on the Closing Date” where used
therein with the phrase “any document delivered by a Loan Party on the Closing
Date or the Refinancing Amendment Effective Date”.

 

5



--------------------------------------------------------------------------------

(l) Section 1.08(b) of the Credit Agreement is hereby amended to insert the text
“the Total First Lien Leverage Ratio,” after the text “the Total Net Leverage
Ratio,” in the last sentence thereof.

(m) Section 1.08(d) of the Credit Agreement is hereby amended to insert the text
“the Total First Lien Leverage Ratio,” after the text “the Total Net Leverage
Ratio,” in each instance where such text occurs the first sentence thereof.

(n) Section 1.09(b) of the Credit Agreement is hereby amended to insert the text
“the Total First Lien Leverage Ratio,” after the text “the Total Net Leverage
Ratio,”.

SECTION 2. Amendments to Articles II, III and X of the Credit Agreement.

(a) Section 2.01(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Subject to the terms and conditions set forth herein, each Term Lender with an
Initial Term Commitment severally agrees to make to the Borrower a single loan
denominated in Dollars equal to such Lender’s Initial Term Commitment on the
Closing Date. Following the making of the Refinancing Term Loans or the
continuation of Initial Term Loans as Refinancing Term Loans, as applicable, on
the Refinancing Amendment Effective Date, the Refinancing Term Loans shall
constitute Initial Term Loans and Term Loans, as applicable, in all respects.”

(b) Section 2.06(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Mandatory. The Initial Term Commitment of each Term Lender was automatically
and permanently reduced to $0 upon the making of such Term Lender’s Initial Term
Loans made by it on the Closing Date, pursuant to Section 2.01. The Initial Term
Commitment of each Term Lender shall be automatically and permanently reduced to
$0 upon the making of Refinancing Term Loans or the continuation of Initial Term
Loans as Refinancing Term Loans, as applicable, on the Refinancing Amendment
Effective Date. The Revolving Credit Commitments shall terminate on the
applicable Maturity Date for each such Facility.”

(c) Clause (i) of Section 2.07(a), prior to the proviso thereto, of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“on the last Business Day of each March, June, September and December,
commencing with the first full fiscal quarter after the Refinancing Amendment
Effective Date, an aggregate Dollar Amount equal to 0.25% of the aggregate
principal Dollar Amount of all Initial Term Loans outstanding on the Refinancing
Amendment Effective Date after giving effect to the Refinancing Amendment (as
such repayment shall be reduced as a result of the application of prepayments in
accordance with the order of priority determined under Section 2.05)”.

 

6



--------------------------------------------------------------------------------

(d) Section 2.14(b)(i)(x) of the Credit Agreement is hereby amended by deleting
the text “made on the Closing Date” and substituting in lieu thereof the text
“made on the Refinancing Amendment Effective Date”.

(e) Section 2.14(b)(v) of the Credit Agreement is hereby amended by deleting the
text “made on the Closing Date” and substituting in lieu thereof the text “made
on the Refinancing Amendment Effective Date”.

(f) Section 2.15(e)(i) of the Credit Agreement is hereby amended by deleting the
text “made on the Closing Date” and substituting in lieu thereof the text “made
on the Refinancing Amendment Effective Date”.

(g) The proviso in clause (i) of Section 2.19(f) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, and subject to Section 10.25, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender)”.

(h) Section 2.23 of the Credit Agreement is hereby amended by deleting the text
“the six month anniversary of the Incremental Term Loan Effective Date” and
substituting in lieu thereof the text “the six month anniversary of the
Refinancing Amendment Effective Date”.

(i) The penultimate paragraph of Section 3.07 of the Credit Agreement is hereby
amended by deleting the text “the six month anniversary of the Incremental Term
Loan Effective Date” and substituting in lieu thereof the text “the six month
anniversary of the Refinancing Amendment Effective Date”.

(j) Section 10.01(c) of the Credit Agreement is hereby amended to insert the
text “, the Total First Lien Leverage Ratio” after the text “the Total Net
Leverage Ratio”.

(k) Article X of the Credit Agreement is hereby amended by adding the following
new Section 10.25 thereto:

“Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments

 

7



--------------------------------------------------------------------------------

of ownership will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement or any other Loan Document or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.”

SECTION 3. Amendments to the Schedules and Exhibits to the Credit Agreement.

(a) Schedule 2.01 to the Credit Agreement is hereby amended by deleting the
second table contained therein and substituting in lieu thereof the table set
forth on Exhibit C attached hereto.

(b) Exhibit C to the Credit Agreement is hereby replaced with the revised
Exhibit C to the Credit Agreement attached hereto as Exhibit D.

SECTION 4. Refinancing Term Loans.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Refinancing Amendment Effective
Date) of its Existing Term Loans as a Refinancing Term Loan on the Refinancing
Amendment Effective Date in a principal amount equal to such Continuing Term
Lender’s Refinancing Term Commitment (as defined below); and (ii) each
Additional Term Lender agrees to make a Refinancing Term Loan on such date to
the Borrower in a principal amount equal to such Additional Term Lender’s
Refinancing Term Commitment. For purposes hereof, a Person shall become a party
to the Amended Credit Agreement and a Refinancing Term Lender as of the
Refinancing Amendment Effective Date by executing and delivering to the
Administrative Agent, on or prior to the Refinancing Amendment Effective Date, a
Lender Addendum (Additional Term Lender) in its capacity as a Refinancing Term
Lender. For the avoidance of doubt, the Existing Term Loans of a Continuing Term
Lender must be continued in whole and may not be continued in part unless
approved by the Administrative Agent.

(b) Each Additional Term Lender will make its Refinancing Term Loan on the
Refinancing Amendment Effective Date by making available to the Administrative
Agent, in the manner contemplated by Section 2.02 of the Credit Agreement, an
amount equal to its Refinancing Term Commitment. The “Refinancing Term
Commitment” (i) of any Continuing Term Lender will be the amount of its Existing
Term Loans as set forth in the Register as of the Refinancing Amendment
Effective Date (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Refinancing Amendment Effective Date), which
shall be continued as an equal amount of Refinancing Term Loans, and (ii) of any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Administrative Agent and
notified to it on or prior to the Refinancing Amendment Effective Date. The
commitments of the Additional Term Lenders and the continuation undertakings of
the Continuing Term Lenders are several, and no such Lender will be responsible
for any other such Lender’s failure to make or acquire by continuation its
Refinancing Term Loan. The Lenders having Existing Term Loans that are prepaid
in connection with the making of the Refinancing Term Loans shall be entitled to
the benefits of Section 3.05 of the Credit Agreement with respect thereto. The
Continuing Term Lenders hereby waive the benefits of Section 3.05 of the Credit
Agreement with respect thereto.

(c) The terms of the Refinancing Term Loans shall be identical to the terms of
the Existing Term Loans for all purposes under the Amended Credit Agreement and
the other Loan Documents (other than with respect to upfront fees, original
issue discount and arrangement, structuring or similar fees payable in
connection therewith) and the Refinancing Term Loans shall be subject to the
provisions of the Credit Agreement and the other Loan Documents on the same
basis as the Existing

 

8



--------------------------------------------------------------------------------

Term Loans. From and after the Refinancing Amendment Effective Date, each
reference to an “Initial Term Loan” or “Initial Term Loans” in the Amended
Credit Agreement shall be deemed a reference to the Refinancing Term Loans, each
reference to a “Term Lender” in the Amended Credit Agreement shall be deemed a
reference to a Refinancing Term Lender, and related terms will have correlative
meanings mutatis mutandis (in each case, unless the context otherwise requires.

(d) Notwithstanding the foregoing (but except as set forth in Section 4(b)
above), the provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses, increased costs and break funding payments
shall continue in full force and effect with respect to, and for the benefit of,
each Existing Term Lender in respect of such Lender’s Existing Term Loans to the
same extent expressly set forth therein.

(e) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent, including by repayment
of Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of Refinancing Term Loans in the same amount.

(f) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Administrative Agent, any Lender with Existing Term
Loans that are prepaid as contemplated hereby shall, automatically upon receipt
of the amount necessary to purchase such Lender’s Existing Term Loans so
replaced, at par, and pay all accrued interest thereon, be deemed to have
assigned such Loans pursuant to a form of Assignment and Assumption and,
accordingly, no other action by the Lenders, the Administrative Agent or the
Loan Parties shall be required in connection therewith. The Lenders hereby agree
to waive the notice requirements of Sections 2.05(a)(i) of the Credit Agreement
in connection with the prepayment or replacement of Existing Term Loans
contemplated hereby.

SECTION 5. Conditions to Effectiveness. This Amendment and the obligations of
each Refinancing Term Lender hereunder shall become effective on the date hereof
(such date, the “Refinancing Amendment Effective Date”) upon satisfaction (or,
with respect to Sections 5(a)(ii), (iv) and (v) only, waiver by the
Administrative Agent) of each of the following conditions:

(a) The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or copies in .pdf form by electronic mail
(followed promptly by originals):

(i) the Borrower’s counterpart signature page to this Amendment;

(ii) each Guarantor’s counterpart signature page to the acknowledgment attached
to this Amendment;

(iii) executed Lender Addenda by the Continuing Lenders and the Additional Term
Lenders;

(iv) a customary opinion from Ropes & Gray LLP, counsel to the Loan Parties;

(v) such certificates of good standing or status (to the extent that such
concepts exist) from the applicable secretary of state (or equivalent authority)
of the jurisdiction of organization of each Loan Party, a certificate of
customary resolutions or other customary action of each Loan Party, a customary
certificate of a Responsible Officer of each Loan Party and an incumbency
certificate of each Loan Party evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Refinancing Amendment Effective
Date;

 

9



--------------------------------------------------------------------------------

(vi) copies of recent Uniform Commercial Code, tax and intellectual property
Lien searches and copies of judgment searches, in each case, in each
jurisdiction reasonably requested by the Administrative Agent in respect of the
Loan Parties; and

(vii) a certificate, from the chief financial officer of the Borrower, attesting
to the Solvency of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, on the Refinancing Amendment Effective Date after giving
effect to the incurrence of the Refinancing Term Loans.

(b) Immediately before and immediately after giving effect to this Amendment, no
Event of Default shall exist.

(c) Immediately before and immediately after giving effect to this Amendment,
the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or in any other Loan Document
shall be true and correct in all material respects; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further, that, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects.

(d) The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Loan Party under or in connection with
this Amendment, including those expenses set forth in Section 12 hereof, in each
case, to the extent invoiced in reasonable detail prior to the date hereof.

(e) The Administrative Agent and the Refinancing Term Lenders shall have
received at least five (5) days prior to the Refinancing Amendment Effective
Date all documentation and other information about the Borrower and each
Guarantor reasonably requested in writing by them at least ten (10) days prior
to the Refinancing Amendment Effective Date in order to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

(f) The Administrative Agent shall have received a certificate, dated the
Refinancing Amendment Effective Date and signed by a Responsible Officer of the
Borrower, confirming satisfaction of the conditions set forth in Sections 5(b)
and 5(c) of this Amendment.

Other than the conditions set forth in this Section 5 and in Section 2.15(d) of
the Credit Agreement, there are no other conditions (express or implied) to the
Refinancing Amendment Effective Date. For purposes of determining compliance
with the conditions specified in this Section 5 and in Section 2.15(d) of the
Credit Agreement, each Refinancing Term Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder or thereunder to be consented to or approved by or acceptable
or satisfactory to a Refinancing Term Lender under this Amendment unless the
Administrative Agent shall have received notice from such Refinancing Term
Lender prior to the Refinancing Amendment Effective Date specifying its
objection thereto.

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term Lender for purposes of facilitating funding on the Refinancing Amendment
Effective Date. Accordingly, any Lender Addendum (Additional Term Lender)
submitted by or on behalf of an Additional Term Lender other than such fronting
lender will be deemed ineffective unless accepted by the Administrative Agent in
its sole discretion.

 

10



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. Each of the Loan Parties represents
and warrants to the Administrative Agent and the Refinancing Term Lenders that
this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means (including
in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 8. Governing Law and Waiver of Right to Trial by Jury. THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. The jurisdiction and waiver of right to trial by jury provisions in
Sections 10.15 and 10.16 of the Credit Agreement are incorporated herein by
reference mutatis mutandis.

SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 10. Reaffirmations. (a) The Borrower hereby expressly acknowledges the
terms of this Amendment and acknowledges that the Refinancing Term Loans
constitute Obligations under the Amended Credit Agreement, and reaffirms, as of
the date hereof, (i) the covenants and agreements contained in each Loan
Document to which it is a party, as in effect immediately after giving effect to
this Amendment and the transactions contemplated hereby, and (ii) its grant of
Liens on the Collateral to secure the Obligations pursuant to the Collateral
Documents to which it is a party.

(b) Each Guarantor, by signing the acknowledgment attached to this Amendment, in
its capacity as a Guarantor under the Guaranty to which it is a party,
acknowledges and agrees that the Refinancing Term Loans constitute Obligations
under the Amended Credit Agreement and that the guarantee contained in the
Guaranty is, and shall remain, in full force and effect immediately after giving
effect to this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party, as in
effect immediately after giving effect to this Amendment and the transactions
contemplated hereby, and (ii) its grant of Liens on the Collateral to secure the
Obligations pursuant to the Collateral Documents to which it is a party.

SECTION 11. Effect of Amendment; References to the Credit Agreement;
Miscellaneous. Except as expressly set forth herein, this Amendment (a) shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Credit Agreement or any other Loan Document, and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as amended
by this Amendment (as applicable). All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Refinancing
Amendment Effective Date be deemed to refer

 

11



--------------------------------------------------------------------------------

to the Amended Credit Agreement, and, as used in the Amended Credit Agreement,
the terms “Agreement,” “herein,” “hereafter,” “hereunder,” “hereto” and words of
similar import shall mean, from and after the Refinancing Amendment Effective
Date, the Amended Credit Agreement.

SECTION 12. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment to
the extent required under Section 10.04 of the Amended Credit Agreement.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:   /s/ Robert McMullan   Name:  
Robert McMullan   Title:   Chief Financial Officer

 

[Refinancing Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent By:   /s/ Charles D. Johnston
Name   Charles D. Johnston Title:   Authorized Signatory GOLDMAN SACHS BANK USA,
as the Incremental Term Lender By:   /s/ Charles D. Johnston Name:   Charles D.
Johnston Title:   Authorized Signatory

 

[Refinancing Amendment]



--------------------------------------------------------------------------------

Acknowledged and agreed with respect to Section 10(b) of the Amendment to which
this acknowledgment is attached by: MACOM TECHNOLOGY SOLUTIONS INC. By:   /s/
Robert McMullan   Name:   Robert McMullan   Title:   Chief Financial Officer
MINDSPEED TECHNOLOGIES, LLC By:   /s/ Robert McMullan   Name:   Robert McMullan
  Title:   Chief Financial Officer NITRONEX, LLC By:   /s/ Robert McMullan  
Name:   Robert McMullan   Title:   Chief Financial Officer BINOPTICS, LLC By:  
/s/ Robert McMullan   Name:   Robert McMullan   Title:   Chief Financial Officer
AEROFLEX / METELICS, INC. By:   /s/ Robert McMullan   Name:   Robert McMullan  
Title:   Chief Financial Officer

 

[Refinancing Amendment]



--------------------------------------------------------------------------------

Exhibit A

LENDER ADDENDUM (CASHLESS ROLL) TO THE

REFINANCING AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF MAY 8, 2014

This Lender Addendum (Cashless Roll) (this “Lender Addendum”) is referred to in,
and is a signature page to, the Refinancing Amendment (the “Amendment”), by and
among the Continuing Term Lenders (as defined therein), the Additional Term
Lenders (as defined therein), MACOM Technology Solutions Holdings, Inc. (f/k/a
M/A-COM Technology Solutions Holdings, Inc.), a Delaware corporation (the
“Borrower”), and Goldman Sachs Bank USA (“GS”), as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement (as defined
below), to that certain Credit Agreement, dated as of May 8, 2014 (as amended by
(i) that certain Incremental Amendment thereto, dated as of February 12, 2015
and (ii) that certain Incremental Term Loan Amendment thereto, dated as of
August 31, 2016, the “Credit Agreement”, and, as amended by the Amendment and
that certain Second Incremental Amendment to the Credit Agreement, dated as of
the date hereof, by and among Barclays Bank PLC, the Borrower and the
Administrative Agent, the “Amended Credit Agreement”), among the Borrower, each
Lender from time to time party thereto and GS as the Administrative Agent, the
Collateral Agent, the Swing Line Lender and an L/C Issuer.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement and (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as Refinancing Term Loans pursuant to a cashless roll on the Refinancing
Amendment Effective Date in the amount of its Refinancing Term Commitment.

Name of Institution:     

Executing as a Continuing Term Lender: By:         Name:   Title: For any
institution requiring a second signature line: By:         Name:   Title:

 

[Refinancing Amendment – Lender Addendum (Cashless Roll)]



--------------------------------------------------------------------------------

Exhibit B

LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE

REFINANCING AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF MAY 8, 2014

This Lender Addendum (Additional Term Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Refinancing Amendment (the
“Amendment”), by and among the Continuing Term Lenders (as defined therein), the
Additional Term Lenders (as defined therein), MACOM Technology Solutions
Holdings, Inc. (f/k/a M/A-COM Technology Solutions Holdings, Inc.), a Delaware
corporation (the “Borrower”), and Goldman Sachs Bank USA (“GS”), as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as defined below), to that certain Credit Agreement, dated as
of May 8, 2014 (as amended by (i) that certain Incremental Amendment thereto,
dated as of February 12, 2015 and (ii) that certain Incremental Term Loan
Amendment thereto, dated as of August 31, 2016, the “Credit Agreement”, and, as
amended by the Amendment and that certain Second Incremental Amendment to the
Credit Agreement, dated as of the date hereof, by and among Barclays Bank PLC,
the Borrower and the Administrative Agent, the “Amended Credit Agreement”),
among the Borrower, each Lender from time to time party thereto and GS as the
Administrative Agent, the Collateral Agent, the Swing Line Lender and an L/C
Issuer.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement (i) to have 100% of such Additional
Term Lender’s Existing Term Loans prepaid on the Refinancing Amendment Effective
Date and (ii) to purchase Refinancing Term Loans by assignment from Refinancing
Term Lenders identified by the Administrative Agent, on or after the Refinancing
Amendment Effective Date, in the amount of such Additional Term Lender’s
Refinancing Term Commitment and (C) that on the Refinancing Amendment Effective
Date it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder.

Name of Institution:     

Executing as an Additional Term Lender: By:         Name:   Title: For any
institution requiring a second signature line: By:         Name:   Title:

 

[Refinancing Amendment – Lender Addendum (Additional Term Lender)]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGES ON FILE WITH SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP



--------------------------------------------------------------------------------

Exhibit C

SCHEDULE 2.01 TO THE CREDIT AGREEMENT

[Attached.]



--------------------------------------------------------------------------------

Exhibit C

Schedule 2.01

 

Lender

   Initial Term Commitment  

GOLDMAN SACHS BANK USA

   $ 38,173,860.56  

WEST CLO 2012-1 LTD C/O ALLIANZ GLOBAL INVESTORS

   $ 2,438,721.81  

WEST CLO 2013-1 LTD. C/O ALLIANZ GLOBAL INVESTORS

   $ 4,974,489.80  

WEST CLO 2014-1 LTD. C/O ALLIANZ GLOBAL INVESTORS

   $ 4,387,500.00  

WEST CLO 2014-2, LTD. C/O ALLIANZ GLOBAL INVESTORS

   $ 4,005,075.19  

AMMC CLO XII, LIMITED C/O AMERICAN MONEY MANAGEMENT

   $ 945,895.54  

AMMC CLO IX, LIMITED 4TH FLOOR BOUNDARY HALL

   $ 497,448.98  

AMMC CLO XIII, LIMITED 301 E 4TH ST FL 27

   $ 975,000.00  

AMMC CLO XIV, LIMITED C/O AMERICAN MONEY MANAGEMENT

   $ 2,442,424.24  

AMMC CLO 15, LIMITED C/O AMERICAN MONEY MANAGEMENT

   $ 1,705,727.59  

AMMC CLO 16 LIMITED C/O AMERICAN MONEY MANAGEMENT

   $ 984,848.49  

AMMC CLO 17 LIMITED C/O AMERICAN MONEY MGMT CORP

   $ 982,505.37  

AMMC CLO 18 LIMITED C/O AMERICAN MONEY MANAGEMENT

   $ 994,897.96  

AMMC CLO XI, LIMITED ,C/O AMERICAN MONEY MGMT CORP

   $ 487,500.00  

AMMC CLO 19, LIMITED (REF:AMERICAN MONEY MGMT CORP)

   $ 994,897.96  

ARES XXXVIII CLO LTD C/O ARES CLO MANAGEMENT II LLC

   $ 2,667,516.14  



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

ARES XXXIX CLO LTD. C/O ARES CLO MANAGEMENT II LLC

   $ 3,396,571.89  

ARES XXXIV CLO LTD. C/O ARES CLO MANAGEMENT LLC

   $ 5,058,115.13  

ARES XXXV CLO LTD. C/O ARES CLO MANAGEMENT LLC

   $ 2,439,120.14  

ARES XXXVII CLO LTD. C/O ARES CLO MANAGEMENT LLC

   $ 4,426,742.30  

ARES XXIV CLO LTD GENESIS TRUST & CORPORATE

   $ 4,184,303.60  

ARES XXIX CLO LTD. C/O ARES CLO MANAGEMENT XXIX,

   $ 3,134,473.14  

ARES XXV CLO LTD. C/O ARES CLO MANAGEMENT XXV

   $ 2,341,442.86  

ARES XXVI CLO LTD. C/O ARES CLO MGMT XXVI,L.P

   $ 5,144,242.51  

ARES XXVII CLO, LTD C/O ARES CLO MANAGEMENT

   $ 2,207,748.52  

ARES XXVIII CLO LTD C/O ARES CLO MANAGEMENT

   $ 2,998,704.21  

ARES XXX CLO LTD. C/O ARES CLO MANAGEMENT XXX,

   $ 1,680,266.50  

ARES XXXI CLO LTD C/O ARES CLO MANAGEMENT XXXI,

   $ 7,699,626.57  

ARES XXXII CLO LTD. C/O ARES CLO MANAGEMENT

   $ 3,187,248.46  

ARES XXXIII CLO LTD. C/O ARES CLO MANAGEMENT

   $ 3,799,057.01  

ARES ENHANCED CREDIT OPPORTUNITIES FUND B, LTD.

   $ 2,313,716.19  

ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD

   $ 3,090,165.17  

BABSON CAPITAL FLOATING RATE INCOME MASTER FUND LP

   $ 3,392,525.71  

 

2



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

BABSON CLO LTD. 2012-II C/O BARINGS LLC

   $ 1,783,565.07  

CM LIFE INSURANCE COMPANY C/O BARINGS LLC

   $ 351,000.00  

CITY OF NEW YORK GROUP TRUST C/O BARINGS LLC

   $ 4,296,053.25  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

   $ 1,599,000.00  

BABSON CLO LTD. 2013-II C/O BARINGS LLC

   $ 975,000.00  

BABSON CLO LTD. 2014-III C/O BARINGS LLC

   $ 3,322,380.99  

BABSON CLO LTD. 2016-I C/O BARINGS LLC

   $ 3,422,335.82  

BARINGS CLO LTD. 2016-III REF: BARINGS LLC) (TRS ONLY)

   $ 1,994,884.91  

BNPP IP CLO 2014-1, LTD. C/O BNP PARIBAS ASSET

   $ 2,925,000.00  

BNPP IP CLO 2014-II, LTD. C/O BNP PARIBAS ASSET

   $ 3,112,669.17  

B&M CLO 2014-1, LTD C/O BRADFORD & MARZEC, LLC

   $ 2,438,885.30  

CITIZENS BANK, N.A. 28 STATE STREET

   $ 7,761,575.73  

MADISON PARK FDING XXII, LTD. C/O CREDIT SUISSE ASSET

   $ 3,979,591.84  

ERIE INSURANCE EXCHANGE C/O CREDIT SUISSE ASSET

   $ 994,897.96  

ERIE INDEMNITY COMPANY C/O CREDIT SUISSE ASSET

   $ 497,448.98  

(TRS) MADISON PARK FUNDING XXI LTD REF: CSAM, LLC

   $ 6,964,285.72  

APIDOS CLO XVIII C/O CVC CREDIT PARTNERS, LLC

   $ 1,318,239.80  

 

3



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

APIDOS CLO IX C/O CVC CREDIT PARTNERS LLC

   $ 341,250.00  

APIDOS CLO XI C/O CVC CREDIT PARTNERS, LLC

   $ 1,196,862.25  

APIDOS CLO X C/O CVC CREDIT PARTNERS LLC

   $ 813,329.08  

APIDOS CLO XII 712 FIFTH AVENUE, 10TH FLOOR

   $ 578,035.71  

APIDOS CLO XIV C/O CVC CREDIT PARTNERS, LLC

   $ 681,007.65  

APIDOS CLO XV C/O CVC CREDIT PARTNERS, LLC

   $ 578,035.71  

APIDOS CLO XVI C/O CVC CREDIT PARTNERS, LLC

   $ 681,007.65  

APIDOS CLO XVII C/O CVC CREDIT PARTNERS, LLC

   $ 1,706,250.00  

APIDOS CLO XX C/O CVC CREDIT PARTNERS, LLC

   $ 218,877.55  

SWISS CAPITAL PRO LOAN V PLC C/O CVC CREDIT PARTNERS, LLC

   $ 179,081.63  

APIDOS CLO XXI C/O CVC CREDIT PARTNERS, LLC

   $ 218,877.55  

APIDOS CLO XIX C/O CVC CREDIT PARTNERS, LLC

   $ 578,035.71  

APIDOS CLO XXII C/O CVC CREDIT PARTNERS, LLC

   $ 1,767,932.39  

SWISS CAPITAL PRO LOAN III PLC C/O CVC CREDIT PARTNERS, LLC

   $ 198,979.59  

SWISS CAPM ALT STRAT FD SPC- ALT STRAT 7 SP

   $ 531,772.96  

SC PRO LOAN VII LIMITED C/O CVC CREDIT PARTNERS, LLC

   $ 99,489.80  

SWISS CAP PRO LOAN VIII PLC C/O CVC CREDIT PARTNERS, LLC

   $ 89,540.82  

 

4



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

APIDOS CLO XXIII C/O CVC CREDIT PARTNERS, LLC

   $ 1,767,932.38  

APIDOS CLO XXIV C/O CVC CREDIT PARTNERS, LLC

   $ 2,984,693.88  

APIDOS CLO XXV C/O CVC CREDIT PARTNERS, LLC

   $ 3,747,703.44  

VIBRANT CLO IV, LTD. C/O DFG INVESTMENT ADVISERS,

   $ 994,897.96  

EATON VANCE FTG RATE PTF C/O BOSTON MGMT AND RESEARCH

   $ 15,323,418.37  

PACIFIC SELECT FUND-FLOATING RATE LOAN PORTFOLIO

   $ 663,099.49  

SENIOR DEBT PORTFOLIO 255 STATE STREET, 6TH FLOOR

   $ 9,297,876.13  

EATON VANCE SENIOR INCOME TRUST

   $ 392,984.69  

COLUMBIA FUNDS VAR SER TRUST II-VR PT-ETN VNCE FG-RTE INC

   $ 663,099.49  

MET INVESTORS SERIES TRUST - MET/EATON VANCE FLOATING RATE

   $ 785,969.39  

EATON VANCE CLO 2013-1 LTD. C/O EATON VANCE MANAGEMENT

   $ 392,984.69  

AGF FLOATING RATE INCOME FD 66 WELLINGTON STREET WEST

   $ 343,737.25  

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

   $ 5,893,775.51  

EATON VANCE FLOATING-RATE INCOME PLUS FUND

   $ 196,492.35  

MULTI MANAGER GLBL INVSMNT TRUST-EATON VANCE BANK

   $ 2,735,189.51  

EATON VANCE CLO 2014-1, LTD C/O EATON VANCE MANAGEMENT

   $ 1,547,066.33  

EATON VANCE CLO 2015-1, LTD. C/O EATON VANCE MANAGEMENT

   $ 2,418,609.53  

 

5



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

MULTI MGR GBL INV TR-EATON VANCE BANK LOAN FD SER II C/O

   $ 5,786,812.93  

EATON VANCE LOAN HOLDING II LTD.

   $ 99,489.80  

MULTI MANAGER GLBL INVESTMENT TRUST - EATON VANCE LOAN FUND

   $ 3,356,527.79  

EATON VANCE VARIABLE TRUST - FLOATING-RATE INCOME FUND

   $ 515,854.59  

EATON VANCE LIMITED DURATION INCOME FUND

   $ 1,056,084.18  

EATON VANCE FLOATING-RATE INCOME TRUST

   $ 883,966.84  

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND

   $ 147,244.90  

EATON VANCE INTERNATIONAL (CAYM ISLDS) FLOATING-RATE INC

   $ 687,474.49  

EATON VANCE SENIOR FLOATING RATE TRUST

   $ 810,344.39  

OCEAN TRAILS CLO IV C/O FIVE ARRWS MNGRS NRTH AMR

   $ 785,969.39  

FRANKLIN LIMITED DURATION INCOME TRUST

   $ 2,644,231.22  

FRANKLIN INVESTORS SECURITIES TRUST-FRANKLIN FLOATING RATE

   $ 20,170,924.89  

CALIFORNIA PHYSICIANS’ SRVC- BLUE SHIELD OF CALIFORNIA

   $ 757,120.88  

FRANKLIN TEMPLETON SERIES II FUNDS - FRANKLIN FLOATING RATE

   $ 2,604,240.61  

FRANKLIN INVESTORS SECURITIES TRUST - FRANKLIN TOTAL RETURN

   $ 241,432.58  

FRANKLIN STRATEGIC INCOME FUND (CANADA)

   $ 475,264.97  

FRANKLIN STRATEGIC SERIES - FRANKLIN STRATEGIC INCOME FUND

   $ 7,219,467.50  

 

6



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

MET INVESTORS SERIES TRUST- MET/FRANKLIN LOW DURATION

   $ 555,847.76  

FRANKLIN INVESTORS SECURITIES TRUST-FRANKLIN LOW DURATION

   $ 845,769.83  

FRANKLIN INVESTORS SECURITIES TRUST-FRANKLIN REAL

   $ 121,000.31  

LVIP GLOBAL INCOME FUND C/O FRANKLIN ADVISERS, INC.

   $ 100,484.60  

FRANKLIN TEMPLETON VAR INS PROD TR-FRANKLIN STRAT INC

   $ 765,358.61  

FRANKLIN TEMPLETON SRS II FDS FRANKLIN MLTI-SECT CRED INC FD

   $ 33,466.31  

FRANKLIN FLTG RT MASTER TR- FRANKLIN MID TIER FLTG RT FD

   $ 1,072,449.15  

MDPIM CANADIAN LONG TERM BOND POOL C/O FRANKLIN ADVISERS INC

   $ 65,073.37  

FRANKLIN FLOATING RATE MASTER TRUST-FLOATING RATE MASTER SER

   $ 8,427,962.43  

COMMONWEALTH FIXED INTEREST FUND 17 C/O FRANKLIN TEMPLETON

   $ 64,862.35  

KANSAS PUBLIC EMPLOYEES RETIREMENT SYSTEM

   $ 1,283,604.60  

MDPIM CANADIAN BOND POOL C/O FRANKLIN TEMPLETON

   $ 35,635.41  

MD BOND FUND C/O FRANKLIN TEMPLETON

   $ 108,145.75  

GOLDENTREE LOAN OPPORTUNITIES XII, LIMITED

   $ 4,974,489.80  

SHERIDAN SQUARE CLO, LTD C/O GSO / BLACKSTONE DEBT

   $ 1,005,076.14  

DORCHESTER PARK CLO LIMITED C/O GSO / BLACKSTONE DEBT

   $ 446,810.46  

SSGA MASTER TRUST- BLACKSTONE/GSO SENIOR LOAN PTF

   $ 1,787,241.84  

 

7



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

WESTCOTT PARK CLO LTD. C/O GSO / BLACKSTONE DEBT

   $ 1,989,795.92  

BURNHAM PARK CLO LTD C/O GSO / BLACKSTONE DEBT

   $ 1,685,964.81  

BRISTOL PARK CLO, LTD. C/O GSO / BLACKSTONE DEBT

   $ 1,685,964.81  

JAY PARK CLO, LTD. C/O GSO / BLACKSTONE DEBT

   $ 893,620.91  

MUSASHI SECURED CREDIT FUND LTD

   $ 1,701,940.83  

MULTI MANAGER GLOBAL INVEST TRST-GSO SAKURA LOAN FUND 2015

   $ 249,360.61  

BLACKSTONE HARRINGTON PARTNERS L.P.

   $ 1,492,346.94  

PINNACLE PARK CLO, LTD. C/O GSO CAPITAL PARTNERS LP

   $ 1,455,076.14  

SENECA PARK CLO, LTD. C/O GSO / BLACKSTONE DEBT

   $ 2,910,152.29  

EMERSON PARK CLO, LTD. C/O GSO/BLACKSTONE DEBT FUNDS

   $ 1,950,000.00  

CLC LEVERAGED LOAN TRUST LEVEL 15 255 PITT STREET

   $ 320,670.12  

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

   $ 349,104.85  

GUGGENHEIM U.S. LOAN FUND GUILD HOUSE, GUILD STREET

   $ 6,466,836.74  

GUGGENHEIM FUNDS TRUST- GUGGENGEIM TOTAL RETURN

   $ 1,989,795.92  

INDIANA UNIVERSITY HEALTH INC C/O GUGGENHEIM PARTNERS

   $ 1,989,795.92  

THE SOCIETY OF LLOYD’S C/O GUGGENHEIM PARTNERS

   $ 299,232.74  

SONOMA COUNTY EMPLOYEES RETIREMENT ASSC C/O GUGGENHEIM

   $ 149,616.37  

 

8



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

GUGGENHEIM LOAN MASTER FUND, LTD. C/O GUGGENHEIM

   $ 2,387,755.10  

SWISS CAPITAL PRO LOAN VIII PLC C/O GUGGENHEIM PARTNERS

   $ 99,744.25  

NOMURA MULTI MANAGERS FUND - GLOBAL BOND C/O GUGGENHEIM

   $ 497,448.98  

1828 CLO LTD. C/O GUGGENHEIM PARTNERS

   $ 3,158,801.02  

ASSOC ELCTRIC & GAS INS SVCS LTD C/O GUGGENHEIM PARTNERS

   $ 621,811.22  

MYL GLOBAL INVESTMENT TRUST- GGH LEVERAGED LOAN FUND

   $ 1,417,729.59  

ENDURANCE INVEST HOLDINGS LTD C/O GUGGENHEIM PARTNERS

   $ 149,616.37  

MULTI MANAGER GLOBAL INV TRUST - AMJ BANK LOAN FUND S 2

   $ 4,071,882.69  

HIGHBRIDGE LOAN MANAGEMENT 5-2015 LTD.

   $ 1,469,923.85  

HIGHBRIDGE LOAN MANAGEMENT 4-2014, LTD.

   $ 2,925,000.00  

MULTI MNGR GLBL INV TRST - AMJ BANK LOAN FUND

   $ 2,309,262.12  

HIGHBRIDGE LOAN MANAGEMENT 6-2015, LTD. C/O HIGHBRIDGE

   $ 494,923.85  

HPS LOAN MANAGEMENT 9-2016, LTD.

   $ 746,173.47  

MULTI MANAGER GLOBAL INVESTMENT TRUST - AMJ LOAN

   $ 4,615,529.80  

NEWMARK CAPITAL FUNDING 2013-1 CLO LTD.

   $ 4,254,999.06  

NEWMARK CAPITAL FUNDING 2014-2 CLO, LTD.

   $ 4,254,999.03  

MEDICAL LIABILITY MUTUAL INSURANCE CO.

   $ 259,004.34  

 

9



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

INVESCO SENIOR LOAN FUND C/O VAN KAMPEN MERRITT

   $ 648,984.93  

INVESCO DYNAMIC CREDIT OPPORTUNITIES FUND

   $ 891,912.86  

RISERVA CLO LTD. C/O INVESCO RR FUND L.P.

   $ 1,994,884.91  

AIM COUNSELOR SERIES TR INVESCO FLOATING RATE FUND

   $ 2,092,671.07  

DIVERSIFIED CREDIT PORTFOLIO LTD

   $ 502,328.85  

CITY OF NEW YORK GROUP TRUST ONE CENTRE STREET ROOM 736

   $ 184,465.85  

BOC PNSON SCHEME TTEES LTD OBO BOC PNSON INV FND

   $ 177,969.51  

INVESCO ZODIAC FUNDS- INVESCO US SENIOR LOAN FUND

   $ 6,576,697.19  

NOMAD CLO, LTD C/O INVESCO SENIOR SECURED

   $ 1,997,442.46  

NORTH END CLO, LTD C/OINVESCO SENIOR SECURED MGMT

   $ 259,255.25  

LINDE PENSION PLAN TRUST C/OINVESCO SENIOR SECURED

   $ 75,888.79  

KAISER FOUNDATION HOSPITALS C/O INVESCO SENIOR SECURED

   $ 294,690.25  

LEXINGTON INSURANCE COMPANY C/O INVESCO SENIOR SECURED

   $ 35,159.96  

KAISER PERMANENTE GROUP TRUST C/O INVESCO SENIOR SECURED

   $ 294,490.92  

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

   $ 70,349.18  

AMERICAN HOME ASSURANCE COMPANY C/O INVESCO SENIOR

   $ 103,776.49  

INVESCO BL FUND, LTD. C/O INVESCO SENIOR SECURED

   $ 9,854.90  

 

10



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

AMERICAN GENERAL LIFE INSURANCE COMPANY C/O INVESCO

   $ 212,226.29  

BLUE HILL CLO, LTD. C/O INVESCO SENIOR SECURED

   $ 322,184.34  

SENTRY INSURANCE A MUTUAL COMPANY

   $ 136,638.67  

LIMEROCK CLO II, LTD. C/O INVESCO SENIOR SECURED

   $ 420,059.89  

A VOCE CLO, LTD. C/O INVESCO SENIOR SECURED

   $ 388,350.07  

INVESCO SSL FUND LLC C/O INVESCO SENIOR SECURED

   $ 407,756.04  

MULT MGR GLB INV TR- INVESCO BANK LOAN FD SRS 2 C/O INVESCO

   $ 1,307,757.62  

VARIABLE ANNUITY LIFE INSURANCE COMPANY (THE)

   $ 39,272.79  

MYL GLOBAL INVEST TR-INVESCO POLARIS US BANK LOAN FUND

   $ 63,096.80  

LIMEROCK CLO III, LTD. C/O INVESCO SENIOR SECURED

   $ 323,067.40  

US LIFE INSURANCE CO. IN THE CITY OF NY (THE) C/O INVESCO

   $ 32,270.30  

BETONY CLO, LTD. C/O INVESCO SENIOR SECURED

   $ 388,199.84  

RECETTE CLO, LTD. C/O INVESCO SENIOR SECURED

   $ 1,991,091.26  

UPLAND CLO, LTD C/O INVESCO SENIOR SECURED

   $ 1,591,874.35  

GLBL MLTI PRT INV TRST-INVS LVRGD LOAN FND 2016 C/O

   $ 261,233.06  

GLOB MUL PORT INV TR-AMADABLUM US LEV LAON FD

   $ 470,527.20  

MULTI MANAGER GLOBAL INV TR- INVESCO LOAN FUND SERIES 3

   $ 4,885,860.98  

 

11



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

INVESCO ZODIAC FUNDS-INVESCO GLOBAL SENIOR LOAN SELECT FUND

   $ 44,428.00  

ANNISA CLO LTD C/O INVESCO SENIOR SECURED

   $ 261,951.08  

GLBAL MULTI PORTFOLIO INV TRST INVESCO US LEV LOAN FD 2016-9

   $ 2,147,423.79  

KAPITALFORENINGEN INVESTIN PRO US LEVERAGED LOANS I

   $ 467,100.73  

INVESCO SENIOR INCOME TRUST

   $ 1,111,311.96  

INVESCO US SENIOR LOAN 2021 LP C/O INVESCO ADVISERS INC

   $ 3,560,000.00  

JMP CREDIT ADVISORS CLO II LTD 3440 PRESTON RIDGE ROAD

   $ 1,992,340.42  

JMP CREDIT ADVISORS CLO III LTD. C/O JMP

   $ 2,437,500.00  

LCM XII LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 292,500.00  

LCM XIII LIMITED PARTNERSHIP 399 PARK AVENUE

   $ 292,500.00  

LCM XIV LIMITED PARTNERSHIP C/O LCM ASSET MGMT LLC

   $ 292,500.00  

LCM XV LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 1,088,418.37  

LCM XVI LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 1,223,724.49  

LCM XVIII LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 1,243,622.45  

LCM XVII LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 1,223,724.49  

LCM XIX LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 1,492,346.94  

LCM XX LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 1,379,432.32  

 

12



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

LCM XXI LIMITED PARTNERSHIP C/O LCM ASSET MANAGEMENT LLC

   $ 2,480,916.03  

LCM XXII LTD C/O LCM ASSET MANAGEMENT LLC

   $ 1,989,795.92  

LCM XXIV FUNDING LLC C/O LCM ASSET MANAGEMENT LLC

   $ 292,500.00  

LCM XXIII LTD. C/O LCM ASSET MANAGEMENT LLC

   $ 292,500.00  

MACQUARIE BANK LTD NO 1 MARTIN PLACE

   $ 497,448.98  

VENTURE XI CLO, LIMITED 12 EAST 49TH STREET

   $ 1,241,723.79  

VENTURE XII CLO, LIMITED C/O MJX ASSET MANAGEMENT LLC

   $ 984,948.98  

VENTURE XIII CLO, LIMITED QUEENSGATE HOUSE,

   $ 984,948.98  

VENTURE XIV CLO, LIMITED C/O MJX ASSET MANAGEMENT LLC

   $ 984,948.98  

LONGFELLOW PLACE CLO, LTD. C/O NEWSTAR CAPITAL

   $ 1,950,000.00  

STANIFORD STREET CLO, LTD. C/O NEWSTAR CAPITAL LLC

   $ 3,900,000.00  

ARCH STREET CLO, LTD C/O NEWSTAR CAPITAL LLC

   $ 1,989,795.92  

OCTAGON INVESTMENT PARTNERS XVII, LTD. C/O OCTAGON CREDIT

   $ 1,062,882.65  

OCTAGON INVESTMENT PARTNERS XVIII LTD C/O OCTAGON

   $ 497,448.98  

OCTAGON INVESTMENT PARTNERS XIX, LTD. C/O OCTAGON CREDIT

   $ 1,279,505.50  

OCTAGON INVESTMENT PARTNERS XX , LTD. C/O OCTAGON CREDIT

   $ 3,573,429.11  

OCTAGON LOAN FUNDING, LTD. C/O OCTAGON CREDIT INVESTORS

   $ 331,632.65  

 

13



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

OCTAGON INVESTMENT PARTNERS XXII, LTD. C/O OCTAGON

   $ 497,448.98  

OCTAGON INVESTMENT PARTNERS XXIII, LTD. C/O OCTAGON

   $ 497,448.98  

OCTAGON INVESTMENT PARTNERS XXI, LTD. C/O OCTAGON CREDIT

   $ 2,076,020.41  

OCTAGON INVESTMENT PARTNERS 24, LTD. C/O OCTAGON CREDIT

   $ 497,448.98  

OCTAGON INVESTMENT PARTNERS 26, LTD.

   $ 497,448.98  

OCTAGON INV PARTNERS 27 LTD C/O OCTAGON CREDIT INVESTORS

   $ 497,448.98  

OCTAGON PAUL CREDIT FUND SERIES I, LTD.

   $ 994,897.96  

OCTAGON JOINT CREDIT TRUST SERIES I

   $ 1,989,795.92  

OCTAGON INVESTMENT PARTNERS XIV, LTD

   $ 331,632.65  

OCTAGON DELAWARE TRUST 2011 1932 WYNNTON ROAD

   $ 1,492,346.94  

OCTAGON INVESTMENT PARTNERS XV LTD.

   $ 331,632.65  

OCTAGON INVESTMENT PARTNERS XVI, LTD.

   $ 1,062,882.65  

OCTAGON INV PARTNERS 25, LTD. C/O OCTAGON CREDIT INV LLC

   $ 497,448.98  

OCTAGON INVESTMENT PARTNERS 28, LTD.

   $ 3,979,591.84  

VANTAGETRUST C/O PACIFIC FUND LIFE ADVISORS

   $ 994,897.96  

TRALEE CLO III LTD. C/O PAR-FOUR INVESTMENT

   $ 975,000.00  

ASCENSION ALPHA FUND LLC C/O PIONEER INSTITUTIONAL

   $ 482,886.30  

 

14



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

ASCENSION HEALTH MASTER PENSION TRUST

   $ 220,898.93  

PIONEER FLOATING RATE FUND 60 STATE STREET

   $ 1,979,846.94  

PIONEER MULTI-ASSET ULTRASHORT INCOME FUND

   $ 397,959.18  

PIONEER FLOATING RATE TRUST 60 STATE STREET

   $ 1,733,714.78  

PIONEER SOLUTIONS SICAV-GLOBAL FLOATING RATE INCOME C/O

   $ 99,489.80  

PIONEER INVESTMENTS DIVERSIFIED LOANS FUND C/O

   $ 1,479,816.74  

PIONEER DIVERSIFIED HIGH INCOME TRUST

   $ 497,448.98  

JNL/PPM AMERICA FLOATING RATE INCOME FUND, A SERIES OF

   $ 984,948.98  

EASTSPRING INVESTMENTS US BANK LOAN SPECIAL ASSET MOTHER

   $ 609,438.78  

RAYMOND JAMES BANK NATIONAL ASSOCIATION

   $ 12,774,489.80  

MOUNTAIN VIEW CLO 2013-1 LTD. C/O SEIX INVESTMENT ADVISORS

   $ 975,000.00  

SOUND HARBOR LOAN FUND 2014-1 LTD. C/O SOUND HARBOR PARTNERS

   $ 1,950,000.00  

TUOLUMNE GROVE CLO, LTD. C/O TALL TREE INVESTMENT

   $ 2,703,673.08  

NELDER GROVE, CLO, LTD. C/O TALL TREE INVESTMENT

   $ 2,703,673.08  

LOCKWOOD GROVE CLO, LTD. C/O TALL TREE INVESTMENT

   $ 1,979,695.43  

THL CREDIT SENIOR LOAN FUND C/O THL CREDIT ADVISORS LLC

   $ 1,119,011.48  

THL CREDIT WIND RIVER 2013-2 CLO LTD.

   $ 1,035,937.50  

 

15



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

THL CREDIT WIND RIVER 2014-1 CLO LTD C/O THL CREDIT

   $ 2,071,875.00  

RUSSELL INVESTMENT COMPANY- RUSSELL SHORT DURATION BOND FD

   $ 497,448.98  

THL CREDIT WIND RIVER 2014-2 CLO LTD. C/O THL CREDIT

   $ 497,448.98  

ILLINOIS STATE BOARD OF INVESTMENT

   $ 1,035,937.50  

THL CREDIT WIND RIVER 2012-1 CLO LTD.

   $ 1,035,937.50  

THL CREDIT WIND RIVER 2013-1 CLO LTD

   $ 1,243,125.00  

THL CRED WIND RIVER 2014-3 CLO LTD. C/O THL CRED SENIOR LOAN

   $ 994,897.96  

THL CREDIT WIND RIVER 2015-1 CLO LTD

   $ 994,897.96  

THL CREDIT WIND RIVER 2015-2 CLO LTD. C/O THL CREDIT

   $ 994,897.96  

THL CREDIT WIND RIVER 2016-1 CLO LTD.

   $ 2,984,693.88  

GALLATIN CLO VII 2014-1, LTD. C/O MP SENIOR CREDIT PARTNERS

   $ 4,875,000.00  

VOYA CLO 2015-1, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 2,939,698.49  

VOYA CLO 2014-3, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 2,887,500.00  

VOYA CLO 2014-4, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 2,932,330.83  

VOYA CLO 2015-2, LTD. C/O VOYA ALTERNATIVE ASSET MGMT, LLC

   $ 2,191,320.01  

VOYA CLO 2016-1, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 1,144,132.65  

VOYA CLO 2015-3 LTD. C/O VOYA ALTERNATIVE ASSET

   $ 3,151,515.15  

 

16



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

VOYA CREDIT OPPORT MASTER FUND C/O VOYA ALTERNATIVE ASSET

   $ 223,852.04  

VOYA CLO 2016-3, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 3,483,415.11  

VOYA CLO 2016-4 LTD C/O VOYA ALTERNATIVE ASSET

   $ 2,974,606.14  

VOYA CLO 2012-3, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 1,742,841.13  

VOYA CLO 2012-4, LTD C/O VOYA ALTERNATIVE ASSET

   $ 1,105,331.63  

VOYA CLO 2012-2 LTD. C/O VOYA ALTERNATIVE ASSET

   $ 1,471,731.43  

VOYA CLO 2013-1, LTD. 2711 CENTERVILLE RD STE 400

   $ 1,671,428.57  

VOYA CLO 2013-2, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 1,239,145.41  

VOYA CLO 2013-3, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 1,376,938.78  

VOYA CLO 2014-1, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 1,080,459.18  

VOYA CLO 2014-2, LTD. C/O VOYA ALTERNATIVE ASSET

   $ 1,366,989.80  

VOYA CLO 2016-2, LTD. REF VOYA INVT MGT (SCTTSDL) FM

   $ 1,094,387.76  

VOYA FLOATING RATE FUND- VOYA FUNDS TRUST

   $ 4,346,193.61  

ISL LOAN TRUST 181 UNIVERSITY AVE STE 300

   $ 358,163.27  

CITY OF NEW YORK GROUP TRUST

   $ 844,346.08  

ISL LOAN TRUST II 181 UNIVERSITY AVE, SUITE 300

   $ 184,056.12  

NEW MEXICO STATE INV. COUNCIL C/O VOYA INVST MGMT CO LLC

   $ 298,469.39  

 

17



--------------------------------------------------------------------------------

Lender

   Initial Term Commitment  

VOYA HIGH INCOME FLOATING RATE FUND

   $ 149,234.69  

MEDTRONIC HOLDING SWITZERLAND GMBH C/O VOYA INVESTMENT MGMT

   $ 1,086,888.52  

NN (L)-NN (L) FL SNR LNS SLCT C/O VOYA INVESTMENT

   $ 596,938.78  

AXIS SPECIALTY LIMITED C/O VOYA INVESTMENT MANAGEMENT

   $ 298,469.39  

SCHLUMBERGER GROUP TRUST C/O VOYA INVESTMENT MANAGEMENT

   $ 149,234.69  

VOYA INVEST TR. CO. PL. FOR CTF- VOYA SENIOR LOAN

   $ 731,250.00  

VOYA SENIOR INCOME FUND C/O VOYA INVESTMENTS, LLC

   $ 2,244,949.75  

VOYA PRIME RATE TRUST C/O VOYA INVESTMENTS, LLC

   $ 2,684,422.65  

NN (L)-NN (L) FLEX SENIOR LOANS

   $ 11,577,227.02  

BAYERNINVEST KVG MBH- BAYERINVEST ALTERNATIVE LOAN

   $ 859,094.39  

VOYA INVEST TR CO PL F EB INVEST FDS-VOYA SENIOR LOAN TR

   $ 3,387,627.55  

WELLS FARGO PRINCIPAL LENDING, LLC

   $ 13,759,287.27  

WHITEHORSE VIII, LTD. C/O H.I.G. WHITEHORSE

   $ 2,089,285.72  

TOTAL

   $ 589,974,489.99     

 

 

 

 

18



--------------------------------------------------------------------------------

Exhibit D

EXHIBIT C TO THE CREDIT AGREEMENT

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT C

to the Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

[                ], 20__

Reference is made to that certain Credit Agreement, dated as of May 8, 2014 (as
amended, extended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), by and among, MACOM Technology Solutions
Holdings, Inc. (f/k/a M/A-COM Technology Solutions Holdings, Inc.), as the
Borrower, Goldman Sachs Bank USA, as Administrative Agent, Collateral Agent,
Swing Line Lender and an L/C Issuer, each lender from time to time party thereto
and the other agents and parties party thereto. Capitalized terms used herein
have the meanings attributed thereto in the Credit Agreement unless otherwise
defined herein. Pursuant to Section 6.02(a) of the Credit Agreement, the
undersigned, solely in his/her capacity as a [            ]1 of the Borrower,
certifies as follows:

1. [Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended [                    ], 20
[    ], and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, together with related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by an opinion of Deloitte & Touche LLP or any
other independent registered public accounting firm of nationally recognized
standing, which opinion has been prepared in accordance with generally accepted
auditing standards and is not subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than as may be required as a result of (x) a prospective
default or event of default with respect to any financial covenant (including
the financial covenant set forth in Section 7.11 of the Credit Agreement),
(y) in the case of Term Lenders, an actual Default with respect to the financial
covenant set forth in Section 7.11 of the Credit Agreement or (z) the impending
maturity of the Loans). Also attached hereto as Exhibit A is an internally
prepared management summary of pro forma adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.]2,3 [Attached

 

1  To be a Responsible Officer of the Borrower.

2  To be included if accompanying annual financial statements only.

3  To the extent the financial information attached as Exhibit A relates to a
Permitted Parent, such information shall be accompanied by an internally
prepared management summary of consolidating information that explains in
reasonable detail the differences between the information relating to such
parent and its Subsidiaries on a consolidated basis, on the one hand, and the
information relating to the Borrower and the Subsidiaries on a consolidated
basis, on the other hand.

 

C-2



--------------------------------------------------------------------------------

hereto as Exhibit A is a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of the fiscal quarter ended [            ], and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year (in the case of consolidated statements of
income or operations) and the corresponding portion of the previous fiscal year,
all in reasonable detail (collectively, the “Financial Statements”). Such
Financial Statements fairly present in all material respects the financial
position, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes. Also attached hereto as Exhibit A is
an internally prepared management summary of pro forma adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.]4,5

2. [To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred and is continuing.]
[If unable to provide the foregoing certification, attach an Annex A specifying
the details of the Default that has occurred and is continuing and any action
taken or proposed to be taken with respect thereto.]

3. [Attached hereto as Schedule 1 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]6

4. [Attached hereto as Schedule 2 are reasonably detailed calculations, which
calculations are true and accurate on and as of the date of this Certificate, of
the Net Cash Proceeds received during the fiscal year ended [September]
[October] [ ], 20[__] by or on behalf of the Borrower or any of its Restricted
Subsidiaries in respect of any Disposition subject to prepayment pursuant to
Section 2.05(b)(ii)(A) of the Credit Agreement and the portion of such Net Cash
Proceeds that has been invested or is intended to be reinvested in accordance
with Section 2.05(b)(ii)(B) of the Credit Agreement.]7

5. Attached hereto as Schedule 3 are reasonably detailed calculations setting
forth the Total Net Leverage Ratio for the most recent Test Period, which
calculations are true and accurate on and as of the date of this Certificate, to
be used to determine the Applicable Rate and compliance with the covenant set
forth in Section 7.11 of the Credit Agreement.

 

4  To be included if accompanying quarterly financial statements only.

5  To the extent the financial information attached as Exhibit A relates to a
parent of the Borrower, such information shall be accompanied by an internally
prepared management summary of consolidating information that explains in
reasonable detail the differences between the information relating to such
parent and its Subsidiaries on a consolidated basis, on the one hand, and the
information relating to the Borrower and the Subsidiaries on a consolidated
basis, on the other hand.

6  To be included only in annual Compliance Certificate beginning with the
annual compliance certificate for fiscal year ending October 2, 2015.

7 

To be included only in annual Compliance Certificate.

 

C-3



--------------------------------------------------------------------------------

6. [Attached hereto as Schedule 4 is an update of the information required
pursuant to Section 3.03(c) of the Security Agreement][There has been no change
in respect of the information required pursuant to Section 3.03(c) of the
Security Agreement since [the Closing Date][the date of the last annual
Compliance Certificate.]]8

7. [Attached hereto as Annex B is a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary and/or an Immaterial Subsidiary] [There has been no change to the
list of Subsidiaries of the Borrower or to any such Subsidiary’s designation as
a Restricted Subsidiary, Unrestricted Subsidiary and/or Immaterial Subsidiary
since [the Closing Date][the date of the last annual Compliance Certificate.]]]9

8. Attached hereto as Schedule 5 are reasonably detailed calculations setting
forth the Total First Lien Leverage Ratio for the most recent Test Period, which
calculations are true and accurate on and as of the date of this Certificate, to
be used to determine the Applicable Rate.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

8  To be included only in annual Compliance Certificate.

9  To be included only in annual Compliance Certificate.

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a
[            ] of the Borrower, and not in his or her personal or individual
capacity and without personal liability, has executed this certificate for and
on behalf of the Borrower, and has caused this certificate to be delivered as of
the date first set forth above.

 

MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:       Name:   Title:

 

C-5



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

Excess Cash Flow

 

(a)   the sum, without duplication, of:      (i)   Consolidated Net Income of
the Borrower for such period      (ii)   an amount equal to the amount of all
non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income, but excluding any such
non-cash charges representing an accrual or reserve for potential cash items in
any future period and excluding amortization of a prepaid cash item that was
paid in a prior period    $                       (iii)   decreases in
Consolidated Working Capital for such period (other than any such decreases
arising from acquisitions or Dispositions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting)    $                       (iv)   an amount equal to the aggregate
net non-cash loss on Dispositions by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income
   $                       (v)   the amount deducted as tax expense in
determining Consolidated Net Income to the extent in excess of cash taxes paid
or payable in respect of such periods    $                       (vi)   cash
receipts in respect of Swap Contracts during such fiscal year to the extent not
otherwise included in such Consolidated Net Income    $                     (b)
  over, the sum, without duplication; of:      (i)   an amount equal to the
amount of all non-cash gains or credits included in arriving at such
Consolidated Net Income (but excluding any non-cash gains or credit to the
extent representing the reversal of an accrual or reserve described in clause
(a)(ii) above) and cash charges, losses or expenses excluded by virtue of
clauses (a) through (q) of the definition of Consolidated Net Income in the
Credit Agreement    $                    

 

C-6



--------------------------------------------------------------------------------

  (ii)   without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Capital Expenditures, Capitalized Software
Expenditures or acquisitions of intellectual property accrued or made in cash
during such period by the Borrower or the Restricted Subsidiaries to the extent
financed with Internally Generated Cash    $                       (iii)   the
aggregate amount of all principal payments of Indebtedness of the Borrower and
the Restricted Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Leases, (B) the amount of any repayment of Loans
pursuant to Section 2.07 of the Credit Agreement, and (C) the amount of any
mandatory prepayment of Loans pursuant to Section 2.05(b)(ii) of the Credit
Agreement to the extent required due to a Disposition or Casualty Event that
resulted in an increase to such Consolidated Net Income and not in excess of the
amount of such increase, but excluding (W) all other prepayments of Term Loans
(other than those specified in preceding clauses (B) and (C)) and all voluntary
prepayments of Refinancing Equivalent Debt and Incremental Equivalent Debt,
(X) all prepayments of Revolving Credit Loans and Swing Line Loans, (Y) all
prepayments in respect of any other revolving credit facility and (Z) payments
of Indebtedness constituting Indebtedness expressly subordinated to the
Obligations, except in each case to the extent permitted to be paid pursuant to
Section 7.13(a) of the Credit Agreement) made during such period, in each case
to the extent financed with Internally Generated Cash    $                      
(iv)   an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income    $                       (v)  
increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting)    $                    

 

C-7



--------------------------------------------------------------------------------

  (vi)   cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income    $                       (vii)   without duplication
of amounts deducted pursuant to clauses (viii) and (xi) below in prior fiscal
years, the amount of Investments made pursuant to Sections 7.02(b), (f), (i),
(j), (m), (n), (s), (u) (other than Investments in Restricted Subsidiaries),
(v) (other than Investments in Restricted Subsidiaries), (bb) (other than
Investments in Restricted Subsidiaries), (dd), (ff) and (gg) of the Credit
Agreement, and the amount of acquisitions made during such period to the extent
that such Investments and acquisitions were financed with Internally Generated
Cash and, to the extent applicable, not made in reliance on clause (b) of the
definition of “Available Amount”    $                       (viii)   the amount
of Restricted Payments paid during such period pursuant to Sections 7.06(c),
(f), (g), (h), (i), (k), (l), (o), (p) and (q) of the Credit Agreement in each
case to the extent such Restricted Payments were financed with Internally
Generated Cash and, to the extent applicable, not made in reliance on clause
(b) of the definition of “Available Amount”    $                       (ix)  
the aggregate amount of expenditures, fees and expenses actually made or paid by
the Borrower and the Restricted Subsidiaries with Internally Generated Cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed (or exceed the amount that is
expensed) during such period or are not deducted in calculating Consolidated Net
Income    $                       (x)   the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are made in connection with any
prepayment of Indebtedness not prohibited under the Credit Agreement to the
extent such prepayments are not expensed during such period or are not deducted
in calculating Consolidated Net Income and such payments reduced Excess Cash
Flow pursuant to clause (b)(iii) above or reduced the mandatory prepayment
required by Section 2.05(b)(i) of the Credit Agreement    $                    

 

C-8



--------------------------------------------------------------------------------

  (xi)   without duplication of amounts deducted from Excess Cash Flow in prior
periods, at the option of the Borrower, the aggregate consideration required to
be paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period or otherwise budgeted to be paid in cash, in either case,
relating to tax expenses, interest payments, Investments, Restricted Payments,
Permitted Acquisitions, Capital Expenditures, Capitalized Software Expenditures
or acquisitions of intellectual property expected to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period; provided that, to the extent the aggregate amount of
cash actually utilized to finance such tax expenses, interest payments,
Investments, Restricted Payments, Permitted Acquisitions, Capital Expenditures,
Capitalized Software Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration or amount otherwise budgeted for, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters    $                       (xii)   the
amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period, to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period   
$                       (xiii)   cash expenditures in respect of Swap Contracts
during such fiscal year to the extent not deducted in arriving at such
Consolidated Net Income.    $                     Excess Cash Flow (the sum of
clauses (a)(i) through (a)(vi) over the sum of clauses (b)(i) through (b)(xiii))
   $                    

 

C-9



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

Net Cash Proceeds:

with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of:

 

(i)     the sum of:        (A)     cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash and Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Borrower or any of the Restricted Subsidiaries)     
$                       (ii)     over the sum of:        (A)     the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents and Refinancing
Equivalent Debt)      $                           (B)     the out-of-pocket fees
and expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event and
restoration costs following a Casualty Event      $                          
(C)     taxes (including Restricted Payments in respect thereof pursuant to
Section 7.06 of the Credit Agreement) paid or reasonably estimated to be payable
in connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds)      $                           (D)
    in the case of any Disposition or Casualty Event by a non- wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (ii)(D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof     
$                      

 

C-10



--------------------------------------------------------------------------------

  (E)   any reserve for adjustment in respect of (x) the sale price of such
asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause
(ii)(E)      $                       Net Cash Proceeds (clause (i)(A) over the
sum of clauses (ii)(A) through (E))10      $                       Portion of
Net Cash Proceeds that has been invested or is intended to be reinvested in
accordance with Section 2.05(b)(ii)(B) of the Credit Agreement     
$                      

 

 

10  No net cash proceeds calculated in accordance with the above realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $5,000,000 and no such net
cash proceeds shall constitute Net Cash Proceeds in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$10,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds).

 

C-11



--------------------------------------------------------------------------------

SCHEDULE 3

TO COMPLIANCE CERTIFICATE

Total Net Leverage Ratio:11

 

(i)   Consolidated Net Debt:      (a)  

Consolidated Total Debt of the Borrower and the Restricted Subsidiaries:

 

Consolidated Total Debt means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of recapitalization accounting or purchase accounting in
connection with any Permitted Acquisition or any other Investment permitted
hereunder, acquisitions completed prior to the Closing Date or for any other
purpose), consisting of Indebtedness for borrowed money, Capitalized Lease
Obligations or obligations in respect of other purchase money indebtedness,
unreimbursed obligations in respect of drawn letters of credit (subject to the
proviso below) and debt obligations evidenced by promissory notes or similar
instruments; provided that Consolidated Total Debt shall not include
Indebtedness in respect of (i) unreimbursed obligations in respect of drawn
letters of credit until two (2) Business Days after such amount is drawn (it
being understood that any borrowing, whether automatic or otherwise, to fund
such reimbursement shall be counted) and (ii) obligations under Swap Contracts

     $                         (b)   Minus the aggregate amount of cash and Cash
Equivalents of the Borrower and the Restricted Subsidiaries as of such date that
is not Restricted      $                         Consolidated Net Debt     
$                       (ii)   Consolidated EBITDA:      (a)   Consolidated Net
Income for such period:   

 

11  For the purposes of Section 7.11 of the Credit Agreement, Total Net Leverage
Ratio is only tested when the Outstanding Amount of any Revolving Credit Loans
and L/C Obligations (other than with respect to (x) undrawn Letters of Credit in
an amount not in excess of $5,000,000 and (y) Letters of Credit outstanding that
have been Cash Collateralized in an amount not less than 103% of the stated
amount in accordance with the requirements of Section 2.03(g) of the Credit
Agreement) exceeds 25% of the aggregate Revolving Credit Commitments as of the
last day of any Test Period.

 

C-12



--------------------------------------------------------------------------------

    (i)   the aggregate of the Net Income of the Borrower and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP, (x) excluding, without duplication:     
$                             (A)   any net after-tax extraordinary,
non-recurring or unusual gains or losses, charges or expenses     
$                             (B)   the cumulative effect of a change in
accounting principles during such period, whether effected through a cumulative
effect adjustment or a retroactive application, in each case in accordance with
GAAP      $                             (C)   effects of adjustments (including
the effects of such adjustments pushed down to the Borrower and its
Subsidiaries) in such Person’s consolidated financial statements pursuant to
GAAP (including in the property and equipment, software, goodwill, intangible
assets, deferred revenue and debt line items thereof) resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof (including any write-off of in process research
and development), net of taxes      $                             (D)   any net
after-tax income (loss) from disposed, abandoned, transferred, closed or
discontinued operations (excluding held for sale discontinued operations
actually disposed of) and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations     
$                             (E)   any net after-tax gains or losses (less all
fees and expenses relating thereto) attributable to asset dispositions or the
sale or other disposition of any Equity Interests of any Person other than in
the ordinary course of business, as determined in good faith by the Borrower   
  $                      

 

C-13



--------------------------------------------------------------------------------

      (F)   the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting; provided that the Borrower’s or any Restricted
Subsidiary’s equity in the Net Income of such Person or Unrestricted Subsidiary
shall be included in the Consolidated Net Income of the Borrower or such
Restricted Subsidiary up to the aggregate amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) by such Person or Unrestricted Subsidiary to the Borrower or a
Restricted Subsidiary in respect of such period (subject in the case of
dividends, distributions or other payments made to a Restricted Subsidiary to
the limitations contained in clause (G) below)    $                    

 

C-14



--------------------------------------------------------------------------------

      (G)   solely for the purpose of determining the Available Amount for
application pursuant to Section 7.02(j), Section 7.06(c) and Section 7.13(a)(v)
of the Credit Agreement, the Net Income for such period of any Restricted
Subsidiary (other than the Borrower or any Guarantor) to the extent the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its equity holders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein    $                    

 

C-15



--------------------------------------------------------------------------------

      (H)   (i) any net unrealized gain or loss (after any offset) resulting in
such period from obligations in respect of Swap Contracts and the application of
Accounting Standards Codification 815 (Derivatives and Hedging) or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Swap
Contracts, (ii) any net gain or loss resulting in such period from currency
translation gains or losses related to currency re-measurements of Indebtedness
(including the net loss or gain (A) resulting from Swap Contracts for currency
exchange risk and (B) resulting from intercompany Indebtedness) and all other
foreign currency translation gains or losses, and (iii) any net after-tax income
(loss) for such period attributable to the early extinguishment or conversion of
(A) Indebtedness, (B) obligations under any Swap Contracts or (C) other
derivative instruments and all deferred financing costs written off or amortized
and premiums paid or other expenses incurred directly in connection therewith   
  $                             (I)   any goodwill or impairment charge or asset
write-off or write-down, including impairment charges or asset write-offs or
write-downs related to intangible assets, long-lived assets, investments in debt
and equity securities or as a result of a change in law or regulation, in each
case pursuant to GAAP, the amortization of intangibles arising pursuant to GAAP
and the amortization of Capitalized Software Expenditures     
$                      

 

C-16



--------------------------------------------------------------------------------

      (J)   any expenses, charges or losses that are covered by indemnification
or other reimbursement provisions in connection with any Investment or Permitted
Acquisition, acquisitions completed prior to the Closing Date or any sale,
conveyance, transfer or other disposition of assets, in each case, permitted
under the Credit Agreement or that are consummated prior to the Closing Date, to
the extent actually reimbursed, or, so long as the Borrower has made a
determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days)      $                          
  (K)   to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption      $                             (L)   any non-cash (for such
period and all other periods) compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs      $                             (M)   any income (loss) attributable
to deferred compensation plans or trusts and any non-cash deemed finance charges
in respect of any pension liabilities or other provisions or on the revaluation
of any benefit plan obligation      $                      

 

C-17



--------------------------------------------------------------------------------

    (N)   the amount of any expense to the extent a corresponding amount is
received in cash by the Borrower and the Restricted Subsidiaries from a Person
other than the Borrower or any Restricted Subsidiaries; provided such amount
received has not been included in determining Consolidated Net Income (it being
understood that if the amounts received in cash under any such agreement in any
period exceed the amount of expense in respect of such period, such excess
amounts received may be carried forward and applied against expense in future
periods)    $                         (O)   any adjustments resulting from the
application of Accounting Standards Codification Topic No. 460 (Guarantees), or
any comparable regulation    $                         (P)   earn-out and
contingent consideration obligations (including adjustments thereof and purchase
price adjustments) incurred in connection with any Permitted Acquisition or
other Investment permitted under the Credit Agreement and any acquisitions
completed prior to the Closing Date    $                        

and (y) including, to the extent not already included in Consolidated Net Income
and to the extent the related loss was deducted in the determination of Net
Income, proceeds from any business interruption insurance.

   $                       (b)  

plus (without duplication, and as determined in accordance with GAAP to the
extent applicable):

     (i)  

(A) provision for taxes based on income or profits or capital, plus state,
provincial, franchise, property or similar taxes and foreign withholding taxes
and foreign unreimbursed value added taxes, of such Person for such period
(including, in each case, penalties and interest related to such taxes or
arising from tax examinations) deducted in computing Consolidated Net Income and
(B) amounts paid to a Permitted Parent in respect of taxes in accordance with
Section 7.06(g) of the Credit Agreement, solely to the extent such amounts were
deducted in computing Consolidated Net Income,

   $                    

 

C-18



--------------------------------------------------------------------------------

   (ii)    (A) total interest expense of such Person and, to the extent not
reflected in $ such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, and (B) bank fees and costs owed with respect to letters of credit,
bankers acceptances and surety bonds, in each case under this clause (B), in
connection with financing activities and, in each case under clauses (A) and
(B), to the extent the same were deducted in computing Consolidated Net Income,
   $                        (iii)    Consolidated Depreciation and Amortization
Expense for such period to the extent such depreciation and amortization
expenses were deducted in computing Consolidated Net Income,   
$                        (iv)    any (A) Transaction Expenses and (B) fees,
costs, expenses or charges incurred (I) in connection with (x) any issuance or
offering of Equity Interests, Investment, acquisition (including any one-time
costs incurred in connection with any Permitted Acquisition or any other
Investment permitted under the Credit Agreement after the Closing Date),
Disposition, recapitalization or the issuance, incurrence, redemption or
repayment of Indebtedness (including, with respect to Indebtedness, a
refinancing thereof), (y) any amendment, waiver, consent or modification to any
documentation governing the terms of any transaction described in the
immediately preceding subclause (x) or (z) any amendment, waiver, consent or
modification to any Loan Document, in each case under subclauses (x), (y) and
(z), whether or not such transaction or amendment, waiver, consent or
modification is successful, and solely to the extent such transaction or
amendment, waiver, consent or modification is permitted to be incurred, made or
entered into in accordance with the Credit Agreement or (II) to the extent
reimbursable by third parties, pursuant to indemnification provisions, in each
case, deducted in computing Consolidated Net Income,    $                    

 

C-19



--------------------------------------------------------------------------------

  (v)   any charges, losses or expenses related to signing, retention,
relocation, recruiting or completion bonuses or recruiting costs, severance
costs, transition costs, curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities), pre-opening, opening, closing and consolidation costs and expenses
with respect to any facilities, facility start-up costs, costs and expenses
relating to implementation of operational and reporting systems and technology
initiatives, costs and expenses relating to any registration statement, or
registered exchange offer in respect of any Indebtedness permitted under the
Credit Agreement, costs incurred in connection with product and intellectual
property development and new systems design, project start-up costs, integration
and systems establishment costs, costs of strategic initiatives, business
optimization expenses or costs (including costs and expenses relating to
intellectual property restructurings) and cash restructuring charges or
reserves,      $                         (vi)   stock warrant and stock related
liabilities recorded in accordance with GAAP, solely to the extent such amounts
were deducted in computing Consolidated Net Income,      $                      
  (vii)   any other non-cash charges, expenses, losses or items, including any
write offs or write downs, reducing such Consolidated Net Income for such period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, (1) the Borrower may determine not to
add back such non-cash charge in the current period and (2) to the extent the
Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period),      $                         (viii)   the amount
of any minority interest expense or non-controlling interest consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-wholly owned Subsidiary deducted in calculating Consolidated Net Income,
     $                         (ix)   the amount of customary fees, reasonable
out-of-pocket costs, indemnities and expenses paid or accrued in such period to
any Permitted Holder or any of their Affiliates to the extent required under the
Summit Sale Documents and deducted in such period in computing Consolidated Net
Income,      $                      

 

C-20



--------------------------------------------------------------------------------

  (x)    the amount of “run rate” cost savings, operating expense reductions,
restructuring charges and expenses and synergies related to any acquisition
consummated after the Borrower’s fiscal year ended September 27, 2013 and prior
to the Closing Date (without duplication of any amounts added back pursuant to
Section 1.08(c) of the Credit Agreement in connection with a Specified
Transaction) projected by the Borrower in good faith to result from actions
taken, committed to be taken or expected to be taken no later than twenty-four
(24) months after the date such acquisition was consummated (which “run rate”
cost savings, operating expense reductions, restructuring charges and expenses
and synergies shall be calculated on a pro forma basis as though such “run rate”
cost savings, operating expense reductions, restructuring charges and expenses
and synergies had been realized on the first day of the period for which
Consolidated EBITDA is being determined), net of the amount of actual benefits
realized during such period from such actions; provided that such “run rate”
cost savings, operating expense reductions, restructuring charges and expenses
and synergies are reasonably identifiable and factually supportable (in the good
faith determination of the Borrower),    $                       (xi)    the
amount of “run rate” cost savings, operating expense reductions, restructuring
charges and expenses and synergies related to any Specified Transaction,
restructurings, cost savings initiatives and other initiatives after the Closing
Date (without duplication of any amounts added back pursuant to Section 1.08(c)
of the Credit Agreement in connection with a Specified Transaction) and
projected by the Borrower in good faith to result from actions taken, committed
to be taken or expected to be taken no later than twenty-four (24) months after
the end of such period (which “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies shall be calculated
on a pro forma basis as though such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies had been realized
on the first day of the period for which Consolidated EBITDA is being
determined), net of the amount of actual benefits realized during such period
from such actions; provided that such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies are reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower),    $                       (xii)    ,    $                    

 

C-21



--------------------------------------------------------------------------------

    (xiii)   Specified Legal Expenses,        (xiv)   accruals and reserves that
are established or adjusted (x) within 12 months after the Closing Date and that
are so required to be established or adjusted in accordance with GAAP or
(y) after the closing of any acquisition that are so required as a result of
such acquisition in accordance with GAAP, or changes as a result of the adoption
or modification of accounting polices, whether effected through a cumulative
effect adjustment, restatement or a retroactive application,   
$                         minus (without duplication, and as determined in
accordance with GAAP to the extent applicable) any non-cash gains increasing
Consolidated Net Income for such period, excluding any gains that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating Consolidated EBITDA in accordance with
this clause (b))    $                         Consolidated EBITDA   
$                      

Consolidated Net Debt to Consolidated EBITDA

   [    ]:1.00     Covenant Requirement    No more than
4.50:1.00

 

C-22



--------------------------------------------------------------------------------

SCHEDULE 5

TO COMPLIANCE CERTIFICATE

Total First Lien Leverage Ratio:

 

  (i)   Consolidated First Lien Debt:        Consolidated First Lien Debt means,
as of any date of determination, Consolidated Total Debt of the Borrower and the
Restricted Subsidiaries (item (i)(a) on Schedule 3) that is secured by a first
priority Lien on any asset or property of the Borrower or any Guarantor   
$                       (ii)   Consolidated EBITDA (item (ii) on Schedule 3):   
$                       Consolidated First Lien Debt to Consolidated EBITDA   
[    ]:1.00

 

C-23